DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 as originally filed are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, 11, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "poorly soluble" in claims 1 and 12 is a relative term which renders the claims indefinite.  The term "poorly soluble” is not defined by the claim, the specification 
Because claims 6-9, 11 and 13 depend from indefinite claims 1 and 12 and do not resolve the point of confusion, these claims must also be rejected as indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buijsse et al. (WO 2011/043677; provided in the IDS dated 1/29/2019). 
In view of the indefiniteness rejections above and in the interest of compact prosecution, this rejection addresses the embodiments of proline, leucine, isoleucine, valine, and phenylalanine for claim 9
Buijsse teaches a composition and methods for improving the solubility of a dry mixture, comprising providing a dry powder wherein the powder comprises at least one amino acid having a solubility of less than 5 g per 100 ml of water at 20°C and wherein the amino acids are selected in-part from proline, leucine, isoleucine, valine, and phenylalanine (claims 9-11 for the methods, claim 12 for the composition), anticipating claims 1-5, 9, and 12.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7, 9-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Buijsse et al. (WO 2011/043677; provided in the IDS dated 1/29/2019). 
Buijsse is relied upon as set forth above in rejecting claims 1-7, 9, 10, 12, and 14 as anticipated under 35 U.S.C. § 102. 
Regarding claims 11 and 14, Buijsse does not teach a single embodiment wherein the composition is characterized in that 90% or more (w/w) of the mixed particles consist of the one or more poorly soluble components and the one or more components with a negative enthalpy of solution.
Buijsse further teaches a composition comprising agglomerated amino acid particles comprising between 1-95% by weight of at least one amino acid having a solubility in water at 20 °C of less than 5 g per 100 ml of water (paragraph spanning p2-3), reading on claims 11 and 14.
Regarding claims 11 and 14, it would have been obvious before the invention was made to further increase the poorly soluble amino acid concentration in the dry powder composition of Buijsse to 90% or more in view of the additional cited teachings to Buijsse.  A person of ordinary skill in the art would have had a reasonable expectation of success in and would have been motivated to do so because Buijsse expressly considers such a substitution as an additional embodiment. Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buijsse as applied to claims 1 and 12 above, and further in view of Fike et al. (US 2006/003448; provided in the IDS dated 1/29/2019).
The teachings of Buijsse are relied upon as set forth above.
Regarding claims 8 and 13, Buijsse does not teach a dry powder cell culture medium. 
Fike teaches a composition and methods of making agglomerating a dry powder nutritive media, media supplement, media subgroup or buffer with a solvent (¶0022; Example 1), reading on claims 8 and 13. Fike teaches and claims dry powder compositions comprising amino acids (¶0004; claims 2 and 3), reading on claims 8 and 13. Fike teaches there is a current need for rapidly dissolving nutritionally complex stable dry powder nutritive media, media supplements, media subgroups and buffers, which can be prepared in variable bulk quantities and which are amenable to sterilization particularly by ionizing or ultraviolet irradiation and that by use of the present invention, cell culture media can be manufactured such that no additional manipulations are needed other than adding solvent and solubilizing the media components. (¶0021), reading on claims 8 and 13.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 9, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, and 11 of copending Application No. 15/749,800 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application are the narrow embodiment of the method claims of the instant application. Claims 1 and 8 of the reference application anticipate claim 1 and 6 of the instant application. Claims 4, 5, and 11 anticipate claims 2-5, 9, and 10 as the claimed compounds of reference application would inherently meet the solubility limitations of claims 2, 4, and 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111.  The examiner can normally be reached on 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653